 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          TULALIP TRIBES,                                    CASE NO. C17-652 MJP

11                                  Plaintiff,                 MINUTE ORDER

12                  v.

13          JOHN F. KELLY,

14                                  Defendant.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18          The parties have submitted a Stipulated Motion for Stay of Litigation and Order. Dkt.

19   No. 38. The parties’ proposal lacks the following:

20          1.   A date certain for the duration of the stay, or

21          2. A provision for periodic (e.g., 90-day) status reports to apprise the Court of the

22               progress of the matter.

23

24


     MINUTE ORDER - 1
 1   and the request is therefore DENIED. The parties are free to resubmit a proposal which

 2   addresses the defects noted above.

 3          The clerk is ordered to provide copies of this order to all counsel.

 4          Filed December 13, 2018.

 5
                                                    William M. McCool
 6                                                  Clerk of Court

 7                                                   s/Paula McNabb
                                                     Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
